Citation Nr: 0308856	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
1998, for a grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than July 10, 
1998, for a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period from July 10, 1998, to 
June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, and from January 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in August 2001, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives, and 
that a new remand is not required pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was initially established for hearing 
loss effective April 19, 1994, and there is no document or 
other evidence to show that the veteran submitted a valid 
formal or informal claim prior to this date.

3.  Prior to June 10, 1998, no written communication is of 
record from the veteran which would constitute a valid formal 
or informal claim of service connection for tinnitus.

4.  The evidence of record does not show that it was 
factually ascertainable that the veteran's bilateral hearing 
loss met or nearly approximate the criteria for a compensable 
rating prior to June 10, 1998.

5.  The only competent medical evidence for evaluating the 
veteran's hearing loss during the period from June 10, 1998, 
to June 10, 1999, was a VA audiological evaluation conducted 
in September 1998.  This evaluation reflects Level IV hearing 
for the right ear, and Level V hearing for the left.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 10, 
1998, for a grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, (2002).

2.  The criteria for an effective date earlier than July 10, 
1998, for a compensable rating for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, (2002); 38 C.F.R. § 4.85-4.87, 
Diagnostic Code 6100 (1998).

3.  The criteria for a rating in excess of 10 percent for 
hearing loss for the period from June 10, 1998, to June 10, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10 (2002); 
38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 (1998); 
VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the 
RO notified the veteran of the pertinent legal criteria for 
the establishment of effective dates by the April 2000 
Statement of the Case (SOC) and the February 2003 
Supplemental Statement of the Case (SSOC).  The RO also 
advised the veteran of the pertinent criteria for evaluating 
the severity of his hearing loss by an April 1999 SOC, as did 
the prior Board decision of August 2001.  The VCAA made no 
changes to this criteria.  In addition, the veteran was 
notified of the VCAA by the August 2001 Board decision, and 
by correspondence sent by the RO in September 2001.  Further, 
the September 2001 correspondence advised the veteran of the 
evidence necessary to substantiate his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the RO 
accorded the veteran an audiological evaluation for his 
hearing loss during the pertinent period.  Moreover, the 
Board finds that the veteran has not identified any pertinent 
evidence that has not been obtained or requested by the RO.  
In pertinent part, the Board notes that this case was 
remanded in August 2001 to obtain additional VA records, to 
include records from the Boise Vets Center.  Thereafter, 
additional VA outpatient treatment records were obtained.  
Although correspondence was sent to the Vets Center in 
October 2001, no response appears to be on file from this 
facility.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


General Background.  The veteran's service medical records 
indicate that he had hearing loss while on active service.  
For example, the November 1968 induction examination noted, 
under summary of defects, that he had high frequency loss in 
the right ear.  Similarly, his August 1970 separation 
examination noted defective hearing under the summary of 
defects and diagnoses.  In addition, an August 1974 
separation examination from the second period of active 
service includes an audiological evaluation which revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
50
--
50
LEFT
5
0
55
--
70

Nothing in the veteran's service medical records indicate any 
problems regarding tinnitus during either of his periods of 
active service.

The record reflects that in January 1984, the RO received a 
letter from a private nurse practitioner regarding the 
extension of VA educational benefits to the veteran.  In 
response, the RO sent correspondence to the veteran in May 
1984 which informed him that in order to consider his claim 
for an extension of the delimiting date for his educational 
benefits he had to send medical evidence which clearly showed 
the medical disability which prevented him from starting or 
completing his training program.  Thereafter, in July 1984, 
the veteran's accredited representative sent a copy of the 
August 1970 service examination, with a cover sheet stating 
"SMR's in support of claim."  However, this statement did 
not specify which claim this evidence was in support of.

The next written communication that appears to be of record 
from the veteran is a VA Form 21-526, Application for 
Compensation or Pension, which was received April 19, 1994.  
He listed his claimed disabilities as hearing loss, scars of 
the right shoulder and dysentery.  No mention was made of 
tinnitus on this application.

In conjunction with his April 1994 application, the veteran 
submitted a private audiogram, dated in May 1990, which 
appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
75
70
LEFT
5
5
60
75
70

No speech recognition scores appear to have been conducted in 
conjunction with this examination.

In a May 1994 statement, the veteran indicated that his 1990 
private audiogram Idaho was the only treatment or test since 
his discharge from the Army in 1974.

The veteran subsequently underwent a VA audiological 
examination in September 1994.  At this examination, he 
described his current hearing problems, and provided an 
account of in-service noise exposure.  However, he 
specifically denied a history of ear pathology or tinnitus or 
vertigo.  The audiological evaluation itself revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
15
60
85
90
63
LEFT
10
10
65
75
75
56

Speech recognition scores were 84 percent for the right ear, 
and 96 percent for the left ear. 

Service connection was subsequently established for bilateral 
hearing loss by an October 1994 rating decision, evaluated as 
noncompensable (zero percent), effective April 19, 1994.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

Following the October 1994 rating decision, the next written 
communication that appears to be of record is a statement 
from the veteran's accredited representative, received July 
10, 1998, which requested an increased rating for the 
service-connected bilateral hearing loss.  Among other 
things, it was noted that he had been treated at the VAMC in 
Boise, Idaho.

The RO sent correspondence to the veteran in August 1998, 
which informed him that they had requested treatment reports 
from the Boise VAMC for the period from June 12, 1998 to the 
present.  The Boise VAMC subsequently responded that the 
veteran had only one appointment which he did not keep.

The veteran underwent a new VA audiological evaluation in 
September 1998.  At this examination, he reported, in part, 
that he had constant bilateral tinnitus that had started 
approximately 10 years earlier.  He also denied ear 
pathology, familial hearing loss, and vertigo.  The 
audiological evaluation itself revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
20
75
85
85
66
LEFT
10
15
70
75
80
60

Speech recognition scores were 76 percent for the right ear, 
and 72 percent for the left ear.

By a January 1999 rating decision, the RO granted an 
increased rating to 10 percent for bilateral hearing loss, 
effective July 10, 1998.  The veteran subsequently submitted 
a Notice of Disagreement on April 29, 1999, contending that a 
higher rating was warranted.  He also stated that he wished 
to file a claim for service connection for tinnitus.

The RO subsequently denied service connection for tinnitus by 
an April 1999 rating decision.  The veteran appealed this 
decision to the Board.  As part of his Substantive Appeal, he 
reported that he was employed as a Licensed Practical Nurse 
and was working toward a degree in Registered Nursing.  
Further, he asserted that his original claim to VA began in 
1980.  He reported that he had used the services of the Boise 
Veterans Center, and that they had copies of his applications 
from that time.  He requested retroactive compensation back 
to 1980, the date of his original attempts to gather 
pertinent evidence to support his claim for hearing loss and 
tinnitus.

Service connection was ultimately established for tinnitus by 
a January 2000 rating decision, evaluated as 10 percent 
disabling, effective July 10, 1998.

In a March 2000 statement, the veteran contended that he had 
received a letter from the Boise Vet Center which confirmed 
that he had initially contacted the Vet Center on August 31, 
1981, and that their records indicated continuing medical 
problems including defective hearing and tinnitus.  The 
veteran requested that VA review his complete record, 
including his Boise Vet Center file and his admission records 
to the VA Medical Center during 1987 and 1993.  He emphasized 
that he wanted "recognition" of his loss for the period from 
1981 to 1994.

In a March 2000 statement from the Vet Center, it was noted 
that the veteran's initial contact with the facility was on 
August 31, 1981.  It was further noted that a review of the 
chart showed 115 visits; group, individual, and couples 
sessions between June 1987 and December 1999.  However, 
because of record keeping practices early in the Vet Center 
program, there was no indication of the number of contacts 
prior to June 1987.  Further, it was stated that the veteran 
was referred to a consulting psychiatrist, was admitted to 
the VAMC in 1987 and 1993 for symptoms of post-traumatic 
stress disorder and depressed mood, and that treatment 
focused on ongoing sobriety.  It was also noted that an 
intake protocol in 1990 noted a history of in-service 
exposure to small arms and mortar fire and that the veteran 
had had continuing problems with defective hearing and 
tinnitus. The veteran stated they were related to his 
military service. The writer indicated that copies of the 
history and assessments were available.

In a May 2000 statement, the veteran essentially asserted 
that he was entitled to the benefits sought retroactive to 
August 31, 1981.

In August 2001, the Board denied the veteran's claim for an 
initial schedular rating in excess of 10 percent for his 
tinnitus, granted an increased rating of 20 percent for his 
bilateral hearing loss pursuant to revised criteria that was 
effective June 10, 1999, and determined that neither the 
tinnitus nor the hearing loss required warranted 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board also determined that the 
veteran had identified records which were potentially 
relevant to the issue of an increased rating for bilateral 
hearing loss, prior to June 10, 1999; and earlier effective 
dates for service connection for tinnitus and an a 10 percent 
rating for bilateral defective hearing.  Specifically, there 
was evidence of VA medical treatment for hearing loss prior 
to June 10, 1998, to include in 1995, as well as the records 
from the Vets Center.  Therefore, this case was remanded for 
the RO to obtain any such records.

In a September 2001 statement, the veteran indicated that the 
only pertinent private medical record concerning his hearing 
loss and tinnitus was the private May 1990 audiogram that was 
already of record.  He indicated that all other treatment had 
been received from the VAMC or the Vets Center.  He also 
reiterated his contentions that he wanted effective dates for 
both disabilities to be from 1981.

Additional VA medical records were subsequently added to the 
file from the VAMC which covered a period from 1995 to 2001.  
However, while records from 1995 made several references to 
hearing aids, no audiological evaluation appears in these 
records prior to March 2001.

In October 2001, the RO sent correspondence to the Vets 
Center requesting all treatment records the facility had 
concerning the veteran.  However, no response appears to be 
on file from this facility.

I.  Effective Dates

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also 38 C.F.R. § 3.400(o)(2); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. 
App. 196 (1992). 

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

The criteria for evaluating hearing impairment was revised 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(codified at 38 C.F.R. §§ 4.85 and 4.86).  Further, the 
record reflects that the veteran was assigned an increased 
rating of 20 percent by the Board, effective June 10, 1999, 
based upon this revised criteria.  However, the revised 
criteria cannot be applied prior to the effective date of 
June 10, 1999.  VAOPGCPREC 3-2000 (April 10, 2000).

The criteria in effect prior to June 10, 1999, provided that 
evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  38 
C.F.R. 
§ 4.85, Diagnostic Codes 6100-6110 (1998).  By impairment of 
auditory acuity is meant the organic hearing loss for speech.  
38 C.F.R. § 4.87 (1998).  Moreover, the Court noted that the 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
June 10, 1998, for either the assignment of a compensable 
rating for his hearing loss, or for the establishment of 
service connection for tinnitus.

As an initial matter, the Board notes that the record does 
not reflect, nor does the veteran contend, that he initiated 
either his hearing loss and/or his tinnitus claims within one 
year of discharge from either of his periods of active duty.  
In fact, the veteran contends that he first filed a claim for 
these disabilities in 1981, several years after his discharge 
from his last period of active duty in August 1974.  
Therefore, there is no basis to award an effective date for 
either disability to the day after his discharge from 
service.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As already stated, the veteran essentially contends that he 
initiated claims of service connection for both hearing loss 
and tinnitus through the Boise Vets Center in 1981, and that 
he wanted the effective dates for both disabilities to be 
retroactive from that date.  However, with respect to the 
hearing loss claim, the Board reiterates that service 
connection was established for this disability by an October 
1994 rating decision, effective April 19, 1994.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.  Consequently, this decision is final, 
and cannot be revised in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

The Board acknowledges that the Vets Center is considered a 
VA facility, and any such records from this facility are 
considered to be constructively of record, even if they were 
not actually in the claims folder at the time of the 
decisions granting service connection for the hearing loss 
and tinnitus.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, nothing in the additional VA medical records 
indicates he filed either a formal or informal claim of 
entitlement to service connection for either disability prior 
to the current effective dates therefor.  

The only document of record from the Vets Center is the March 
2000 statement.  Although this statement acknowledges that 
the veteran first contacted the facility in August 1981, it 
also stated that there was no indication of the number of 
contacts prior to June 1987, and that there was no medical 
history protocol for services in 1981.  In short, the 
statement indicates that no medical records are available 
prior to June 1987.  Moreover, the records since June 1987 
primarily indicate psychiatric therapy, to include findings 
of PTSD and depressed mood.  Granted, this statement reflects 
that a 1990 intake/history reflects that the veteran reported 
he had hearing loss and tinnitus due to in-service noise 
exposure.  However, nothing in this statement reflects that 
the veteran indicated he was seeking entitlement to service 
connection for these benefits at that time; he did not 
indicate in writing that he intended to apply for VA benefits 
due to these disabilities.  See Rodriguez, supra.  As such, 
nothing indicates that his treatment at the Vets Center 
included a valid formal or informal claim of service 
connection for either of these disabilities.

The Board acknowledges that the veteran's accredited 
representative submitted a copy of his August 1970 service 
examination in July 1984, and indicated that it was in 
support of the veteran's claim.  The Board further 
acknowledges that this examination report included findings 
of hearing loss.  However, the representative did not 
indicate what claim this evidence was submitted in support 
of.  Moreover, the only claim that appears to have been in 
effect at that time was for education benefits, not service 
connection for hearing loss and/or tinnitus.

Based upon a thorough review of the record, the Board finds 
that the first written communication submitted by the veteran 
indicating that he was seeking service connection for hearing 
loss was the VA Form 21-526 submitted April 19, 1994.  As 
already stated, this is the current effective date for the 
establishment of service connection for this disability.  No 
mention was made of tinnitus on this VA Form 21-526.  In 
fact, the veteran denied having tinnitus on the subsequent VA 
audiological examination in September 1994.  Thus, there is 
nothing to indicate he was seeking service connection for 
tinnitus at that time.

Since the next written communication submitted by or on 
behalf of the veteran was the increased rating claim of July 
10, 1998, the Board concludes that no valid claim of service 
connection for tinnitus was made prior to the current 
effective date.  Accordingly, his claim for an earlier 
effective date for this disability must be denied.

The Board also finds, in regard to the hearing loss claim, 
that there is no competent medical evidence which shows that 
it was factually ascertainable that the disability satisfied 
the criteria for a compensable rating prior to July 10, 1998.  
No audiological evaluation appears to have been conducted 
between the VA evaluations of September 1994 and September 
1998.  Moreover, the findings of the September 1994 VA 
audiological evaluation corresponds to a noncompensable 
rating under the VA regulations in effect prior to June 10, 
1999, while the September 1998 evaluation corresponds to a 10 
percent rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).  Therefore, the Board concludes that the veteran is 
not entitled to an earlier effective date for the assignment 
of a compensable rating for his hearing loss.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

As indicated above, the criteria in effect for the period 
from June 10, 1998, to June 10, 1999, provided that 
evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  38 
C.F.R. § 4.85, Diagnostic Codes 6100-6110 (1998).

Here, the only competent examination for evaluating the 
veteran's hearing loss during the pertinent period is the 
September 1998 VA audiological evaluation.  This evaluation 
reflects Level IV hearing for the right ear, and Level V 
hearing for the left.  However, this corresponds to the 
current evaluation of 10 percent under Table VII.  
Consequently, the Board concludes that he does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent for his hearing loss during the period of June 10, 
1998, to June 10, 1999.  As such, the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than July 10, 1998, 
for a grant of service connection for tinnitus, is denied.

Entitlement to an effective date earlier than July 10, 1998, 
for a compensable rating for bilateral hearing loss, is 
denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss for the period from July 10, 1998, to June 10, 
1999, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

